Title: To James Madison from Thomas Jefferson, 9 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 9. 1804.
I wrote yesterday to Genl. Dearborne on the subject of intruders on the public lands in Louisiana, inclosing a note to each of the heads of department asking them to give me their opinions thereon separately. I did this by way of beginning the practice of separate consultation, which a host of considerations satisfy me is a very salutary & useful one to be resorted to occasionally. The inclosed letter to you presents another form, inasmuch as it requests the head of the department to which the subject relates to make up a result, either by separate or common consultation, & to act on it without recurrence to the President. All these modes of determining on measures may be useful according to the special occasion.
I found my daughter Eppes at Monticello, whither she had been brought on a litter by hand; so weak as barely to be able to stand, her stomach so disordered as to reject almost every thing she took into it, a constant small fever, ⟨& an imp⟩osthume rising in her breast. The indulgence of her friends had ⟨permitted⟩ her to be uninformed of the importance of strict attention to the necessity of food, & it’s quality. I have been able to regulate this, and for some days she has taken food enough to support her, and of the kind only which her stomach bears without rejection. Her first imposthume has broken, but there is some fear of a second: if this latter cause does not more than countervail the effect of her present regimen, I am not without hopes of raising her again, as I should expect that restoring her strength by wine & digestible food, her fever would wear off. Her spirits and confidence are favourably affected by my being with her, and aid the effects of regimen. Accept my affectionate salutations.
P. S. Will you be so good as to endeavor, in an unsuspected way, to observe to the other gentlemen the advantages of sometimes resorting to separate consultation? To mr. Gallatin may be remarked the incipient indisposition which we noted in two of our brethren on a late consultation; and to the others may be suggested the other important considerations in it’s favor.
Th: Jefferson
 